Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Jaguar Mining Closes Cdn$110,550,000 Offering /NOT FOR DISTRIBUTION TO U.S. NEWS WIRE SERVICES OR DISSEMINATION IN THE UNITED STATES/ JAG - TSX/NYSE Arca CONCORD, NH, Feb. 21 /CNW/ - Jaguar Mining Inc. ("Jaguar" or "the Company") (JAG: TSX/NYSE Arca, JAG.NT: TSX) has closed its previously announced public offering of common shares (the "Common Shares"). The offering was underwritten by a syndicate of underwriters led by RBC Capital Markets.
